Case 2:21-cv-05645-DMG-DFM Document 23 Filed 07/21/21 Page 1 of 2 Page ID #:119




   1
                                                                            JS-6
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
        MIKA MICHAELS, individually,               Case No.: CV 21-5645-DMG (DFMx)
  11
                       Plaintiff,                  IN ADMIRALTY
  12
              v.                                   ORDER FOR DISMISSAL WITH
  13                                               PREJUDICE AND VACATING
        M/Y CLUELESS, Its Engines,                 ORDER AND WARRANT FOR
  14    Machinery, Appurtenances, etc., in         ARREST OF THE M/Y CLUELESS,
        rem, and KEVIN MICHAELS,                   IN REM
  15    individually, in personam,
  16                   Defendants.
  17
  18
             Based on the STIPULATION FOR DISMISSAL WITH PREJUDICE
  19
       OF ENTIRE ACTION AND FOR ORDER VACATING ORDER AND
  20
       WARRANT FOR ARREST OF THE M/Y CLUELESS, IN REM filed by
  21
       the parties via their respective counsel of record, and good cause appearing
  22
       therefor, IT IS HEREBY ORDERED that:
  23
             (a) The above-captioned action is dismissed in its entirety and with
  24
                   prejudice, with each party to bear its own fees and costs;
  25
             (b) The Court’s Order [Doc. # 15] authorizing the arrest of the M/Y
  26
                   CLUELESS, in rem and the Warrant for Arrest of the M/Y
  27
                   CLUELESS is hereby VACATED; and
  28
                                                   1
Case 2:21-cv-05645-DMG-DFM Document 23 Filed 07/21/21 Page 2 of 2 Page ID #:120



   1         (c) That the M/Y CLUELESS be immediately returned to the custody of
   2            Kevin Michaels.
   3
   4         IT IS SO ORDERED.
   5
   6
       DATED: July 21, 2021         _______________________________________
   7                                DOLLY M. GEE
   8                                UNITED STATES DISTRICT JUDGE

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             2
